DETAILED ACTION
Status of Claims
1. 	This office action is in response to RCE filed 5/20/2022.
2. 	Claims 1, 4-13, 16-23, 25 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/20/2022 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4-13, 16-23, 25
Claims 1, 4-13, 16-23, 25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 2A: 
A claim is eligible at revised Step 2A unless it recites a judicial exception and the exception is not integrated into a practical application of the application.
Prong 1: Prong One of Step 2A evaluates whether the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).
Groupings of Abstract Ideas:
I.	MATHEMATICAL CONCEPTS
A.	Mathematical Relationships
B.	Mathematical Formulas or Equations
C.	Mathematical Calculations
II.	CERTAIN METHODS OF ORGANIZING HUMAN ACTIVITY
A.	Fundamental Economic Practices or Principles (including hedging, insurance, mitigating risk)
B.	Commercial or Legal Interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
C.	Managing Personal Behavior or Relationships or Interactions between People (including social activities, teaching, and following rules or instructions)
III.	MENTAL PROCESSES.
Concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
See MPEP 2106.04 (a) (2) Abstract Idea Groupings [R-10.2019]
The concepts recited in the independent claims – receiving goal information; monitoring user device to detect location information; selecting operational mode of device; generating and sending to user device a reprioritized interface for travel and shopping goals on a mobile banking application based on location information; generating second payment selection based on credit card providing greater reward for a transaction at a second location; generating and sending the second payment selection information to user device to use second credit card to complete a transaction – fall under the groupings of Commercial or Legal Interactions and thus constitute Certain Methods of Organizing Human Activity as in: delivering content based on user information (Intellectual Ventures v. Symantec; Affinity Labs v. Amazon; Customedia v. Dish); facilitating a transaction using rewards points (cxLoyalty v. Maritz); receiving copyrighted media in exchange for watching a selected advertisement (Ultramercial v Hulu); streaming audio/visual data over a communications system (Two-Way Media); wirelessly communicating regional broadcast content to an out-of-region recipient (Affinity Labs v Amazon).
Hence, the independent claims recite an abstract idea.
The dependent claims merely limit the abstract idea to – touchless payment; initiate tasks to be performed; types of tasks; detecting proximity of financial center; restore interface – that are also abstract.
Hence under Prong One of Step 2A, the claims recite a judicial exception such as Certain Methods of Organizing Human Activity.
Prong 2: Prong Two of Step 2A evaluates whether the claim recites additional elements that integrate the judicial exception into a practical application of the exception.
Limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer or to any other technology or technical field – see MPEP § 2106.05(a)
Applying the judicial exception with, or by use of, a particular machine –see MPEP § 2106.05(b)
Effecting a transformation or reduction of a particular article to a different state or thing – see MPEP § 2106.05(c)
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP §2106.05(e) 
Limitations that are not indicative of integration into a practical application include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP § 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception – see MPEP § 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP § 2106.05(h)
The only additional element(s) recited in the claims, beyond the abstract idea, are: a computing platform comprising a processor and a user device.  Based on Para [0030] of the Specification (“the location analysis and service selection platform 102 may include one or more processors”), the processor has been described generically while based on Para [0025], the client device may be laptop computer, desktop computer, mobile device, tablet, smartphone, or the like.  Examiner thus notes that the additional elements have been recited at a high level of generality such that the claim limitations amount to no more than mere instructions to apply the exception using generic components.
The claims do not purport to improve the functioning of a computer or effect an improvement in any other technology or technical field.  Thus, they do not contain limitations that are indicative of integration into a practical application.
Instead, they do not amount to significantly more than instructions for – receiving goal information; monitoring user device to detect location information; selecting operational mode of device; generating and sending to user device a reprioritized interface for a mobile banking application; generating payment selection based on credit card providing maximum reward for a transaction at a location; generating and sending payment selection information to user device and selecting payment card from electronic wallet – using generic components.
The focus of the claims is not on improvement in computers, but on certain independently abstract ideas that merely use computers as tools.  Thus, they are not indicative of integration into a practical application. Hence, under Prong Two of PEG 2019, the independent claims do not integrate into a practical application.
Hence, the claims are ineligible under Step 2A.
Step 2B:
In Step 2B, the evaluation consists of whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception.
As discussed above, the additional elements of using generic devices to perform the steps of – receiving goal information; monitoring user device to detect location information; selecting operational mode of device; generating and sending to user device a reprioritized interface for travel and shopping goals on a mobile banking application based on location information; generating payment selection based on credit card providing greater reward for a transaction at a second location; generating and sending second payment selection information to user device to use second credit card to complete a transaction – amounts to no more than mere instructions to apply the exception using generic components which is insufficient to provide an inventive concept.
When considered individually or as an ordered combination, the additional elements fail to transform the abstract idea of – receiving goal information; monitoring user device to detect location information; selecting operational mode of device; generating and sending to user device a reprioritized interface for travel and shopping goals on a mobile banking application based on location information; generating payment selection based on credit card providing greater reward for a transaction at a second location; generating and sending second payment selection information to user device to use second credit card to complete a transaction – into significantly more.
Hence, the claims are ineligible under Step 2B.
Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.

Response to Arguments
Applicant's arguments filed 1/18/2022 have been fully considered but they are not persuasive. 
101
Applicant asserts that Applicant’s claims is directed to improving an existing technological process without using human actors and is therefore not a method of organizing human activity.
Examiner respectfully disagrees.
As noted above, the claims describe concepts that are similar to cases deemed abstract as in delivering content based on user information (Intellectual Ventures v. Symantec; Affinity Labs v. Amazon; Customedia v. Dish); facilitating a transaction using rewards points (cxLoyalty v. Maritz); receiving copyrighted media in exchange for watching a selected advertisement (Ultramercial v Hulu); streaming audio/visual data over a communications system (Two-Way Media); wirelessly communicating regional broadcast content to an out-of-region recipient (Affinity Labs v Amazon).
Examiner notes that the claimed invention is ultimately directed to providing customized interface product to a user based on the user’s travel to a particular geographic location.  
As noted in Prong 1 above, providing customized information, such as customized web content, based on information known about a person or profile, is a fundamental practice long prevalent in our commerce system. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1369-70 (Fed. Cir. 2015).  In Bridge & Post, the claims related to tracking user communications and activity over a network on a client computing device by tagging network traffic of the user with a user identifier and collecting that user information. Bridge & Post, 778 F. App’x at 890 (holding claims recited the abstract idea of communicating information with a personalized marking by tagging user traffic with an identifier to capture the user’s network traffic information).  See Bridge & Post, Inc. v. Verizon Commc’ns, Inc., 778 F. App’x 882, 887 (Fed. Cir. 2019) (“Targeted marketing is a form of tailoring information based on [provided] data, which we have previously held is an abstract idea.  The concept is a fundamental practice that dates back to newspaper advertisements.”
The Federal Circuit also held ineligible claims directed to “using a computer to deliver targeted advertising to a user.” Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1362-63 (Fed. Cir. 2020).  The claims in that case also did not recite buying or selling advertisements, but the claims recited advertising activities.  See Customedia, 951 F.3d at 1352-63 (“The claims at issue here are directed to the abstract idea of using a computer to deliver targeted advertising to a user, not to an improvement in the functioning of a computer.”).
In sum, “the claimed invention merely improves the abstract concept using a mobile device as a tool.  This is not what the Supreme Court meant by improving the functioning of the computer itself nor is it consistent with [the Federal Circuit’s] precedent applying this concept.” Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1363 (Fed. Cir. 2020).  See Customedia, 951 F.3d at 1352-63 (“The claims at issue here are directed to the abstract idea of using a computer to deliver targeted advertising to a user, not to an improvement in the functioning of a computer.”).
Providing a mechanism to better identify and more effectively target customers to select a payment method may represent an improvement to the customer to maximize her rewards and to marketing scheme to which the invention is directed, but these improvements reflect improvements in the abstract realm, not improvements to computer technology, functionality, or capabilities.  See SAP Am., Inc. v. Investpic, LLC (Fed. Cir. 2018) (“What is needed is an inventive concept in the non-abstract application realm.”)
Rather than being directed to any specific asserted improvement in computer capabilities, the claim supports the opposite view – that the claimed subject matter is directed to a scheme for improving sales by incentivizing customers to select payment cards that will provide the largest rewards for performing transactions at a location.
Thus the focus is on improving customer reception to maximize credit card rewards rather than improving technology.  Cf. Trading Techs. Int’l, Inc. v. IBG LLC, 921 F.3d 1378, 1384 (Fed. Cir. 2019) (“The claims are focused on providing information to traders in a way that helps them process information more quickly, ’556 patent at 2:26-39, not on improving computers or technology.”)
Applicant points to Para [0003] and [0022] of the Specification to argue that the claim integrates judicial exception into a practical application.  Applicant points to Para [0039] to [0041] of the Specification to argue that specific information relevant to a physical location of the user may be provided/displayed to the user rather than other information that might not be relative at the physical location.
Examiner respectfully disagrees.
Examiner notes that the identified portions of the Specification further confirms the abstract nature of the invention.  For example, the reprioritized interface based on travel mode (See Fig. 5) provides relevant information for a person at a location including how much of the travel spending money is left, location based travel deals, where to find ATM, etc.  To the extent this approach amounts to an improvement at all, that improvement is not in the functioning of a computer or an improvement to another technology or technical field; instead it constitutes, at best, an improvement to the abstract idea of offering travel deals to a traveler at a second location which is not enough for patent eligibility.
By pointing to using payment methods in a location that maximizes rewards, or offers greater rewards Applicant is pointing to portions of the abstract idea itself – a certain method of organizing human activity that involves commercial or legal interactions – rather than pointing to additional elements that ensure that the claim is more than the judicial exception.  See also Trading Techs. Int’l v. IBG LLC, 921 F.3d at 1093 (“The abstract idea itself cannot supply the inventive concept, ‘no matter how groundbreaking the advance.”’) (quoting SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1171 (Fed. Cir. 2018)).  As noted above in Prong 2, the additional elements have been described at a high level of generality.  Indeed, “[t]he specification is silent as to any specific structural or inventive improvements in computer functionality” that are attributable to the claimed method, as recited in claim 1.
MPEP 2106.05(a) Improvements to the Functioning of a Computer or To Any Other Technology or Technical Field [R-10.2019]:  It is important to keep in mind that an improvement in the judicial exception itself (e.g., a recited fundamental economic concept) is not an improvement in technology.  For example, in Trading Technologies Int’l v. IBG LLC, the court determined that the claim simply provided a trader with more information to facilitate market trades, which improved the trader but did not improve computers or technology.
See Trading Techs. Int’l, Inc. v. IBG LLC, 921 F.3d 1378, 1384 (Fed. Cir. Apr 30, 2019) (“The claims are focused on providing information to traders in a way that helps them process information more quickly, ’556 patent at 2:26–39, not on improving computers or technology.”).
Similarly here, any purported improvement in the claims is in the judicial exception itself and not in the technology.  Generating a reprioritized travel mode interface on a user mobile device based on the geographic location (as showing in Fig. 5) may enable the traveler to obtain travel tips, travel deals, ATM location but it does nothing to improve computers or technology.
Applicant asserts that: The Office Action fails to perform an adequate Step 2B analysis.  The Office Action merely asserts that “the additional elements of using generic devices” to perform steps of the claim “amount to no more than mere instructions to apply the exception using generic components,” However, the Office Action fails to provide support for this assertion.  In the analysis under Step 2A, Prong 2, the Office Action cites to two paragraphs of Applicant's specification to indicate that "the additional elements have been recited at a high level of generality..." However, this does not constitute sufficient support under Step 2B. Nothing in the cited portion of Applicant's specification, or the specification in general, constitutes an "express statement" that the elements are well-understood, routine and conventional, as required.  Accordingly, the rejection of the claims does not support the conclusion that the actual language of the claims, or the claims as a whole, recite a "combination of elements [that represent] well- understood, routine, conventional activity [.. .] widely prevalent or in common use in the relevant industry."
Examiner disagrees with all of the above assertions.
Evidence of additional elements being WURC can be provided from the Specification.  “The written description is particularly useful in determining what is well-known or conventional.” Intellectual Ventures I LLC v. Symantec, 838 F.3d 1307, 1317, (Fed. Cir. 2016); see also TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614 (Fed. Cir. 2016) (Specification described additional elements as “either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.”).  See MPEP § 2106.07(a)(III)(D) (explaining that a specification that describes additional elements in a manner that indicates that the additional elements are so well-known that they do not need to be described in detail to satisfy 35 U.S.C. § 112(a) can show that the elements are well understood, routine, and conventional).
A patent applicant is required to submit a specification that contains a written description of the invention in “full, clear, concise, and exact terms.” See 35 U.S.C. § 112(a).  Generally, for purposes of the Alice/Mayo analysis, a specification demonstrates the well-understood, routine, conventional nature of step 2’s “additional elements” when it describes them in a manner that indicates they are sufficiently well-known that they need not be described with particularity to satisfy 35 U.S.C. §112(a).  That is certainly the case here.  Here, based on Para [0030] of the Specification (“the location analysis and service selection platform 102 may include one or more processors”), the processor has been described generically while based on Para [0025], the client device may be laptop computer, desktop computer, mobile device, tablet, smartphone, or the like.  
There is nothing in the Specification to indicate that the operations recited in claim 1 require any specialized hardware or inventive computer components or that the claimed invention is implemented using other than generic computer components to perform generic computer functions, e.g. receiving, generating, sending, etc.  Because the Specification describes the additional elements in general terms, without describing the particulars, the claim limitations may be broadly but reasonably construed as reciting conventional computer components and techniques. Examiner’s determinations are amply supported by, and fully consistent with, the Specification, which describes Applicant’s invention in a manner that requires no more than a general-purpose devices with generic computing elements.  Examiner thus notes that the additional elements have been recited at a high level of generality such that the claim limitations amount to no more than mere instructions to apply the exception using generic components.
For the above reasons, Applicant’s assertion – that the Office Action fails to perform an adequate Step 2B analysis – is completely unpersuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUNAVA CHAKRAVARTI whose telephone number is (571)270-1646. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571)270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARUNAVA CHAKRAVARTI/Primary Examiner, Art Unit 3693